                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                     AT WINCHESTER

 ISSAC S. KNOTT,                                  )
                                                  )
                Plaintiff,                        )
                                                  )
 v.                                               )       No.    4:21-CV-33-CLC-SKL
                                                  )
 KEVIN MARTIN,                                    )
 SHANE GEORGE,                                    )
 JOHN LASATER,                                    )
 CHRIS MORTON,                                    )
 S.A. DAUGHERTY, and                              )
 CORNELL MITCHELL,                                )
                                                  )
                Defendants.                       )

                                  MEMORANDUM & ORDER

        Plaintiff, an inmate housed at the Bedford County Correctional Facility, has filed a pro se

 complaint alleging violations of 42 U.S.C. § 1983 and Bivens v. Six Unknown Named Agents of

 Federal Bureau of Narcotics, 403 U.S. 388 (1971) [Doc. 2] and a motion for leave to proceed in

 forma pauperis in this cause [Doc. 1].

 I.     MOTION TO PROCEED IN FORMA PAUPERIS

        Plaintiff’s motion for leave to proceed in forma pauperis establishes that he is unable to

 pay the filing fee, so his motion [Doc. 1] is GRANTED.

        Plaintiff will be ASSESSED the civil filing fee of $350.00. The custodian of Plaintiff’s

 inmate trust account will be DIRECTED to submit to the Clerk, U.S. District Court, 220 West

 Depot Street, Suite 200, Greeneville, Tennessee 37743, twenty percent (20%) of Plaintiff’s

 preceding monthly income (or income credited to his trust account for the previous month), but

 only when the monthly income exceeds ten dollars ($10.00), until the full filing fee has been paid.

 See 28 U.S.C. §§ 1914(a), 1915(b)(2).




Case 4:21-cv-00033-CLC-SKL Document 4 Filed 07/30/21 Page 1 of 10 PageID #: 23
         To ensure collection of this fee, the Clerk will be DIRECTED to provide a copy of this

 memorandum and order to the custodian of inmate accounts at the Bedford County Correctional

 Facility and the Court’s financial deputy. They shall be placed in Plaintiff’s file and follow him if

 he is transferred to a different institution.

 II.     SCREENING OF COMPLAINT

         A.      Plaintiff’s Allegations

         Plaintiff contends that on July 22, 2020, Defendants Kevin Martin, S.A. Daugherty, and

 John Lasater, members of the Bedford County Drug Task Force, conducted an allegedly unlawful

 stop and search of Plaintiff’s vehicle based on Plaintiff’s race [Doc. 2 at 9, 11]. As a result of the

 stop, Plaintiff was charged with driving on a suspended license and placed in the backseat of a hot

 patrol vehicle [Id. at 9]. Plaintiff complained of heat exhaustion and thirst, which was exacerbated

 by the fact that he is diabetic, so he and his vehicle were moved to another location [Id.]. Defendant

 Shane George, the director of the Drug Task Force, arrived at the second location, pulled Plaintiff

 out of the patrol vehicle, and questioned Plaintiff about drugs [Id.]. When Plaintiff denied

 possession or knowledge of any drugs, Defendant George “violently” searched Plaintiff’s person,

 thereby injuring Plaintiff’s testicles [Id.]. Plaintiff’s vehicle was again searched for 45 minutes to

 1 hour [Id.]. After no drugs were found, Plaintiff was transported to the Bedford County Jail to be

 booked on the suspended license charge [Id. at 9–10].

         When Plaintiff arrived at the Bedford County Jail, Defendant Martin took Plaintiff to a

 holding cell, strip-searched him, and sexually assaulted him [Id. at 10]. After Plaintiff posted bail1,

 he went to the emergency room to get his testicles examined [Id.]. At some point, Plaintiff




         1
         Plaintiff does not disclose the legal charge forming the basis for his current incarceration
 [see Doc. 2].
                                                   2

Case 4:21-cv-00033-CLC-SKL Document 4 Filed 07/30/21 Page 2 of 10 PageID #: 24
 discovered that approximately $800 was stolen from him during the search of his person or vehicle

 [Id. at 11].

         Plaintiff informed his federal probation officer, Defendant Cornell Mitchell, of these

 events, but Defendant Mitchell failed to intervene or allow Plaintiff to move to Chattanooga [Id.

 at 7]. Moreover, during a home inspection conducted via Zoom, Defendant Mitchell “violated

 [the] code of professionalism by conducting business while l[]ying in bed half[-] dressed” [Id.].

         Aggrieved, Plaintiff filed this lawsuit seeking $5,000,000 in damages for “trauma” to his

 testicles, mental and emotional distress, the loss of $800, and hundreds of dollars in medical bills

 [Id. at 11, 17].

         B.         Legal Standard

         Under the Prison Litigation Reform Act (“PLRA”), district courts must screen prisoner

 complaints and sua sponte dismiss any claims that are frivolous or malicious, fail to state a claim

 for relief, or are against a defendant who is immune. 28 U.S.C. §§ 1915(e)(2)(B) and 1915A; see

 also Benson v. O’Brian, 179 F.3d 1014 (6th Cir. 1999). The dismissal standard articulated by the

 Supreme Court in Ashcroft v. Iqbal, 556 U.S. 662 (2009), and Bell Atlantic Corp. v. Twombly, 550

 U.S. 544 (2007), “governs dismissals for failure state a claim under [28 U.S.C. §§ 1915(e)(2)(B)

 and 1915A] because the relevant statutory language tracks the language in Rule 12(b)(6)” of the

 Federal Rules of Civil Procedure. Hill v. Lappin, 630 F.3d 468, 470–71 (6th Cir. 2010). Thus, to

 survive an initial review under the PLRA, a complaint “must contain sufficient factual matter,

 accepted as true, to ‘state a claim to relief that is plausible on its face.’” Iqbal, 556 U.S. at 678

 (quoting Twombly, 550 U.S. at 570).

         Courts liberally construe pro se pleadings filed in civil rights cases, and they “must be held

 to less stringent standards than formal pleadings drafted by lawyers.” Erickson v. Pardus, 551

 U.S. 89, 94 (2007) (quoting Estelle v. Gamble, 429 U.S. 97, 106 (1976)). However, allegations

                                                   3

Case 4:21-cv-00033-CLC-SKL Document 4 Filed 07/30/21 Page 3 of 10 PageID #: 25
 that give rise to a mere possibility that a plaintiff might later establish undisclosed facts supporting

 recovery are not well-pled and do not state a plausible claim. Twombly, 550 U.S. at 555, 570.

 Further, formulaic and conclusory recitations of the elements of a claim which are not supported

 by specific facts are insufficient to state a plausible claim for relief. Iqbal, 556 U.S. at 681.

         To state a claim under 42 U.S.C. § 1983, a plaintiff must establish that he was deprived of

 a federal right by a person acting under color of state law. 42 U.S.C. § 1983; Braley v. City of

 Pontiac, 906 F.2d 220, 223 (6th Cir. 1990) (“Section 1983 does not itself create any constitutional

 rights; it creates a right of action for the vindication of constitutional guarantees found

 elsewhere.”).

         Although Plaintiff filed his complaint on the form used for § 1983 actions, he has also

 named a federal employee, Cornell Mitchell, as a Defendant. Accordingly, the Court construes

 Plaintiff’s allegations against Defendant Mitchell under the Bivens doctrine. Bivens, 403 U.S. 388

 (holding private right of action may be implied from the Constitution itself for allegations of

 constitutional violations made against federal employees or their agents). To establish a Bivens

 claim, a “plaintiff must allege facts which show the individual defendant acted ‘under color of

 federal authority’ and was personally involved in the deprivation of the plaintiff’s constitutional

 rights.” Mueller v. Gallina, 137 F. App’x 847, 850 (6th Cir. 2005). The doctrine parallels civil

 rights actions against state actors under § 1983, and case law developed under § 1983 generally

 applies to Bivens actions. See Carlson v. Green, 446 U.S. 14, 21–22 (1980).




                                                    4

Case 4:21-cv-00033-CLC-SKL Document 4 Filed 07/30/21 Page 4 of 10 PageID #: 26
        C.      Analysis

                1.      Bivens Claim

        Plaintiff seeks to impose liability against Defendant Mitchell, a federal probation officer

 charged with overseeing Plaintiff’s supervised release, in both his official and individual capacities

 [Doc. 2 at 4].2 The Court addresses those claims in turn.

        First, a Bivens claim against a federal employee in his official capacity is the equivalent of

 suit against the United States of America, and thus, the claim is precluded by the doctrine of

 sovereign immunity. Blakely v. United States, 276 F.3d 853, 870 (6th Cir. 2002) (holding doctrine

 of sovereign immunity bars suit for damages against officers of United States sued in their official

 capacities); see also Hafer v. Melo, 502 U.S. 21, 25 (1991) (holding state is real party in interest

 in official capacity suit against state official).3 Therefore, Plaintiff cannot recover damages against

 Defendant Mitchell in his official capacity.

        Second, Plaintiff has not stated a constitutional claim against Defendant Mitchell in his

 individual capacity. Plaintiff alleges only that Defendant Mitchell was unprofessional in the

 performance of his duties and that he failed to remedy Plaintiff’s grievances. These allegations

 are insufficient to state a plausible constitutional violation. See Connor v. Helo, No. 85-5215,

 1987 WL 44930, at *3 (6th Cir. Oct. 2, 1987) (“Since this was a Bivens action, [the plaintiff] had

 the burden of proving that the individual defendant acted with the intent to deprive him of rights



        2
         The Court takes judicial notice of Plaintiff’s underlying criminal case, United States v.
 Knott, No. 4:08-CR-17-TRM-CHS (E.D. Tenn.).
        3
           Claims against a federal agent in his official capacity for intentional torts are usually
 pursued under the Federal Tort Claims Act. See FDIC v. Meyer, 510 U.S. 294 (1991). However,
 a Bivens action, not the Federal Tort Claims Act, is the only vehicle by which a plaintiff can assert
 constitutional tort claims. See, e.g., Washington v. Drug Enf’t Admin., 183 F.3d 868, 873 (8th Cir.
 1999).

                                                   5

Case 4:21-cv-00033-CLC-SKL Document 4 Filed 07/30/21 Page 5 of 10 PageID #: 27
 secured by the constitution. Mere negligence is insufficient to ground a Bivens action.”); Frazier

 v. Michigan, 41 F. App’x 762, 764 (6th Cir. 2002) (providing that “a complaint must allege that

 the defendants were personally involved in the alleged deprivation of federal rights” to state a

 claim upon which relief may be granted). Accordingly, the complaint fails to state a claim upon

 which relief may be granted as to Defendant Mitchell, and Defendant Mitchell is DISMISSED

 from this lawsuit.4

                2.      Section 1983 Claims

        The remaining Defendants are members of the Bedford County Drug Task Force. Plaintiff

 asserts claims against these Defendants in their official and individual capacities [Doc. 2 at 3–4].

                        a.      Official Capacity Claims

        A suit against a defendant in his or her official capacity is treated as an action against the

 governmental entity the officer represents. See Kentucky v. Graham, 473 U.S. 159, 166 (1985)

 (“[A]n official-capacity suit is, in all respects other than name, to be treated as a suit against the

 entity.”). In an action against a county officer acting in an official capacity, “the plaintiff seeks

 damages not from the individual officer, but from the entity for which the officer is an agent.”

 Pusey v. City of Youngstown, 11 F.3d 652, 657 (6th Cir. 1993). Therefore, Plaintiff’s claims

 against the remaining Defendants in their official capacities are treated as claims against Bedford

 County, Tennessee. See Graham, 473 U.S. at 166; see also Monell v. Dep’t of Soc. Servs., 436




        4
           Even so, Defendant Mitchell would be afforded “quasi-judicial immunity” from suit for
 money damages for acts of supervision performed in his role as a probation officer. See, e.g.,
 Loggins v. Franklin Cnty., Ohio, 218 F. App’x 466, 476 (6th Cir. 2007) (finding that probation
 officers are entitled to quasi-judicial immunity to the extent they are performing judicial duties);
 Bush v. Rauch, 38 F.3d 842, 847 (6th Cir. 1994) (holding that actions taken while “enforcing or
 executing a court order [are] intrinsically associated with a judicial proceeding” and therefore such
 acts are entitled to judicial immunity).
                                                   6

Case 4:21-cv-00033-CLC-SKL Document 4 Filed 07/30/21 Page 6 of 10 PageID #: 28
 U.S. 658, 690 n.55 (1978) (“[O]fficial-capacity suits generally represent only another way of

 pleading an action against an entity of which an officer is an agent[.]”).

        Bedford County cannot be held liable under § 1983 for any “injury inflicted solely by its

 employees or agents.” See Monell, 436 U.S. at 694. Rather, it is only when the “execution of a

 government’s policy or custom, whether made by its lawmakers or by those whose edicts or acts

 may fairly be said to represent official policy, inflicts the injury that the government as an entity

 is responsible under § 1983.” Id. A plaintiff asserting a § 1983 claim for municipal liability based

 on the existence of a custom or policy must identify the policy, connect it to the municipality, and

 demonstrate that the injury was incurred because of the execution of that policy. Graham ex rel.

 Est. of Graham v. Cnty. of Washtenaw, 358 F.3d 377, 388 (6th Cir. 2004). “There must be a ‘direct

 causal link’ between the policy and the alleged constitutional violation such that the County’s

 ‘deliberate conduct’ can be deemed the ‘moving force’ behind the violation.” Id. at 383 (quoting

 Waters v. City of Morristown, 242 F.3d 353, 362 (6th Cir. 2001)).

        Plaintiff has not set forth any factual allegations that would allow the Court to infer that

 the alleged violations of his constitutional rights occurred because of any policy or custom of

 Bedford County.     Therefore, the claims against Defendants in their official capacities are

 DISMISSED for Plaintiff’s failure to state a claim upon which relief may be granted.

                        b.      Individual Capacity Claims

        To maintain suit against the remaining Defendants in their individual capacities, Plaintiff

 must allege personal involvement by each Defendant in the alleged constitutional violations. See,

 e.g., Frazier, 41 F. App’x at 764. The Complaint contains no factual allegations against Defendant

 Morton, much less any indicating that he had any personal involvement in a violation of Plaintiff’s

 constitutional rights. Accordingly, Defendant Morton is DISMISSED from this action.



                                                  7

Case 4:21-cv-00033-CLC-SKL Document 4 Filed 07/30/21 Page 7 of 10 PageID #: 29
         Plaintiff contends that, in an act of racial animus, the remaining Defendants subjected him

 to an unlawful traffic stop, search, and seizure; that Defendant George subjected him to excessive

 force; that Defendant Martin sexually assaulted him; and that Defendants stole $800 from him [see

 Doc. 2]. The Equal Protection Clause provides that “[n]o State shall ... deny to any person within

 its jurisdiction the equal protection of the laws.” U.S. Const., amend. XIV, § 1. To state a viable

 equal-protection claim, “a plaintiff must adequately plead that the government treated the plaintiff

 ‘disparately as compared to similarly situated persons and that such disparate treatment either

 burdens a fundamental right, targets a suspect class, or has no rational basis.’” Ctr. for Bio-Ethical

 Reform, Inc. v. Napolitano, 648 F.3d 365, 379 (6th Cir. 2011) (quoting Club Italia Soccer & Sports

 Org., Inc. v. Charter Twp. of Shelby, Mich., 470 F.3d 286, 299 (6th Cir. 2006)). Plaintiff has set

 forth no facts from which the Court could plausibly infer that race was the motivating factor for

 any of Defendants’ alleged actions. Therefore, the Court DISMISSES Plaintiff’s claim of

 purposeful discrimination under the Equal Protection Clause. See Iqbal, 556 U.S. at 678 (holding

 conclusory allegations fail to state a constitutional claim); see Stemler v. City of Florence, 126

 F.3d 856, 873 (6th Cir. 1997) (holding plaintiff alleging discriminatory application of laws must

 make prima facie showing that similarly situated persons outside of group were not prosecuted).

         Additionally, Plaintiff has set forth no facts surrounding his allegation that Defendants stole

 money from him. Therefore, the Court DISMISSES this claim, as it is a conclusory allegation

 that fails to state a plausible claim for relief. See Iqbal, 556 U.S. at 678 (holding conclusory

 allegations fail to state a constitutional claim).

         The Court finds that Plaintiff’s remaining allegations, while far from factually exhaustive,

 plausibly allege that the remaining Defendants violated Plaintiff’s Fourth Amendment rights, that

 Defendant George subjected Plaintiff to excessive force, and that Defendant Martin sexually



                                                      8

Case 4:21-cv-00033-CLC-SKL Document 4 Filed 07/30/21 Page 8 of 10 PageID #: 30
 assaulted Plaintiff in violation of the Eighth Amendment. Therefore, the Court allows these claims

 to PROCEED against Defendants Martin, George, Lasater, and Daughtery.

 III.   CONCLUSION

        For the reasons set forth above:

        1.      Plaintiff’s motion for leave to proceed in forma pauperis [Doc. 1] is GRANTED;

        2.      Plaintiff is ASSESSED the civil filing fee of $350.00;

        3.      The custodian of Plaintiff’s inmate trust account is DIRECTED to submit the
                filing fee to the Clerk in the manner set forth above;

        4.      The Clerk is DIRECTED to provide a copy of this memorandum and order to the
                custodian of inmate accounts at the institution where Plaintiff is now confined and
                the Court’s financial deputy;

        5.      Plaintiff has failed to state a claim against Defendants Mitchell and Morton, and
                they are DISMISSED;

        6.      All claims against Defendants in their official capacities are DISMISSED;

        7.      Plaintiff’s claims that Defendants violated the Equal Protection Clause and stole
                $800 from him are DISMISSED;

        8.      Plaintiff’s remaining individual-capacity claims shall PROCEED against
                Defendants Martin, George, Lasater, and Daughtery as set forth above;

        9.      The Clerk is hereby DIRECTED to send Plaintiff service packets (a blank
                summons and USM 285 form) for Defendants Martin, George, Lasater, and
                Daughtery;

        10.     Plaintiff is ORDERED to complete the service packets and return them to the
                Clerk’s Office within twenty-one (21) days of entry of this memorandum and order.
                At that time, the summonses will be signed and sealed by the Clerk and forwarded
                to the U.S. Marshal for service pursuant to Fed. R. Civ. P. 4;

        11.     Plaintiff is NOTIFIED that failure to return the completed service packets within
                the time required will result in dismissal of this action for want of prosecution
                and/or failure to follow Court orders;

        12.     Defendants shall answer or otherwise respond to the complaint within twenty-one
                (21) days from the date of service. If any Defendant fails to timely respond to the
                complaint, any such failure may result in entry of judgment by default; and


                                                 9

Case 4:21-cv-00033-CLC-SKL Document 4 Filed 07/30/21 Page 9 of 10 PageID #: 31
       13.   Plaintiff is ORDERED to immediately inform the Court and Defendants or their
             counsel of record of any address changes in writing. Pursuant to Local Rule 83.13,
             it is the duty of a pro se party to promptly notify the Clerk and the other parties to
             the proceedings of any change in his address, monitor the progress of the case, and
             prosecute or defend the action diligently. E.D. Tenn. L.R. 83.13. Failure to provide
             a correct address to this Court within fourteen (14) days of any change in address
             may result in the dismissal of this action.



       SO ORDERED.

       ENTER:


                                                    /s/____________________________
                                                    CURTIS L. COLLIER
                                                    UNITED STATES DISTRICT JUDGE




                                              10

Case 4:21-cv-00033-CLC-SKL Document 4 Filed 07/30/21 Page 10 of 10 PageID #: 32
